DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Please amend Claim 12 as follows: 
A method of controlling an electroluminescent (EL) display apparatus, the EL display apparatus including: a display screen including pixels arranged in a matrix, each of the pixels including an EL device and a pixel circuit; a source driver circuit configured to output analog video signals to the pixels; a plurality of source signal lines through which the analog video signals output from the source driver circuit are transmitted; a gate driver circuit on at least one side of the display screen, the gate driver circuit including a first gate driver circuit and a second gate driver circuit; a plurality of first gate signal lines through which a first selection voltage or a first non-selection voltage output from the first gate driver circuit is transmitted; and a plurality of second gate signal lines through which a second selection voltage or a second non-selection voltage output from the second gate driver circuit is transmitted, wherein the pixel circuit of each of the pixels includes: a driving transistor configured to provide a current to the EL device; a first switch transistor provided on a current path through which the current is provided from a power line through the driving transistor to the EL device; and a second switch transistor to supply, to the driving transistor, an analog video signal from one of the plurality of , the gate terminal of the second switch transistor and the gate terminal of the third switch transistor are connected to a same second gate signal line, the third switch transistor is configured to supply the analog video signal from the one of the plurality of source signal lines through the second switch transistor to the gate terminal of the driving transistor, the pixel circuit of each of the pixels further includes a fourth switch transistor, {P61016 05062488.DOCX} 6Attorney Docket No. P61016U.S. Pat. Appl. No. 17/007,796 a first terminal of the fourth switch transistor is connected to a pixel electrode of the respective pixel, and a second terminal of the fourth switch transistor is connected to a voltage line, the method comprising: independently on/off controlling the first switch transistor and the second switch transistor by the first gate driver circuit and the second gate driver circuit, the first switch transistor being controlled by the first gate driver circuit based on the first selection voltage and the first non- selection voltage, the second switch transistor being controlled by the second gate driver circuit based on the second selection voltage and the second non-selection voltage. 

Allowable Subject Matter
2.	Claims 1, 3-5 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “An electroluminescent (EL) display apparatus, comprising: a display screen including pixels arranged in a matrix, each of the pixels including an EL device and a pixel circuit; a source driver circuit configured to output analog video signals to the pixels; a plurality of source signal lines through which the analog video signals output from the source driver circuit are transmitted; a gate driver circuit on at least one side of the display screen, the gate driver circuit including a first gate driver circuit and a second gate driver circuit; a plurality of first gate signal lines through which a first selection voltage or a first non- selection voltage output from the first gate driver circuit is transmitted; and a plurality of second gate signal lines through which a second selection voltage or a second non-selection voltage output from the second gate driver circuit is transmitted, wherein the pixel circuit of each of the pixels includes: a driving transistor configured to provide a current to the EL device; a first switch transistor provided on a current path through which the current is provided from a power line through the driving transistor to the EL device; and {P61016 05062488.DOCX} 2Attorney Docket No. P61016U.S. Pat. Appl. No. 17/007,796 a second switch transistor to supply, to the driving transistor, an analog video signal from one of the plurality of source signal lines, a gate terminal of the first switch transistor is connected to one of the plurality of first gate signal lines, a gate terminal of the second switch transistor is connected to one of the plurality of second gate signal lines, the first switch transistor and the second switch the source driver circuit includes a semiconductor chip, an output terminal of the source driver circuit is connected to one of the plurality of source signal lines, the pixel circuit of each of the pixels further includes a third switch transistor, a first terminal of the third switch transistor is connected to a gate terminal of the driving transistor, a second terminal of the third switch transistor is connected to a terminal of the driving transistor other than the gate terminal of the driving transistor, a gate terminal of the third switch transistor is connected to the one of the plurality of second gate signal lines, the gate terminal of the second switch transistor and the gate terminal of the third switch transistor are connected to a same second gate signal line, the third switch transistor is configured to supply the analog video signal from the one of the plurality of source signal lines through the second switch transistor to the gate terminal of the driving transistor, the pixel circuit of each of the pixels further includes a fourth switch transistor, a first terminal of the fourth switch transistor is connected to a pixel electrode of the respective pixel, and a second terminal of the fourth switch transistor is connected to a voltage line.” in combination with the other claimed limitations set forth in independent claim 1.
The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A method of controlling an electroluminescent (EL) display apparatus, the EL the gate driver circuit including a first gate driver circuit and a second gate driver circuit; a plurality of first gate signal lines through which a first selection voltage or a first non-selection voltage output from the first gate driver circuit is transmitted; and a plurality of second gate signal lines through which a second selection voltage or a second non-selection voltage output from the second gate driver circuit is transmitted, wherein the pixel circuit of each of the pixels includes: a driving transistor configured to provide a current to the EL device; a first switch transistor provided on a current path through which the current is provided from a power line through the driving transistor to the EL device; and a second switch transistor to supply, to the driving transistor, an analog video signal from one of the plurality of source signal lines, a gate terminal of the first switch transistor is connected to one of the plurality of first gate signal lines, a gate terminal of the second switch transistor is connected to one of the plurality of second gate signal lines, the source driver circuit includes a semiconductor chip, an output terminal of the source driver circuit is connected to one of the plurality of source signal lines, the pixel circuit of each of the pixels further includes a third switch transistor, a first terminal of the third switch transistor is connected to a gate terminal of the driving transistor, a second terminal of the third switch transistor is connected to a terminal of the driving transistor other than the gate terminal of the driving transistor, a gate , the gate terminal of the second switch transistor and the gate terminal of the third switch transistor are connected to a same second gate signal line, the third switch transistor is configured to supply the analog video signal from the one of the plurality of source signal lines through the second switch transistor to the gate terminal of the driving transistor, the pixel circuit of each of the pixels further includes a fourth switch transistor, {P61016 05062488.DOCX} 6Attorney Docket No. P61016U.S. Pat. Appl. No. 17/007,796 a first terminal of the fourth switch transistor is connected to a pixel electrode of the respective pixel, and a second terminal of the fourth switch transistor is connected to a voltage line, the method comprising: independently on/off controlling the first switch transistor and the second switch transistor by the first gate driver circuit and the second gate driver circuit, the first switch transistor being controlled by the first gate driver circuit based on the first selection voltage and the first non- selection voltage, the second switch transistor being controlled by the second gate driver circuit based on the second selection voltage and the second non-selection voltage,” in combination with the other claimed limitations set forth in independent claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/Examiner, Art Unit 2628         

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628